NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted March 28, 2016
                                  Decided April 7, 2016

                                          Before

                          DIANE P. WOOD, Chief Judge

                          MICHAEL S. KANNE, Circuit Judge

                          DIANE S. SYKES, Circuit Judge

No. 15-2384

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Central District of Illinois.

       v.                                        No. 4:13-cr-40066-002

JORGE RIVAS-HERRERA,                             Sara Darrow,
     Defendant-Appellant.                        Judge.

                                        ORDER

       Jorge Rivas-Herrera was found guilty by a jury of conspiracy to possess and
distribute, and possession with intent to distribute, cocaine and marijuana. See 21 U.S.C.
§§ 846, 841(a). The district court sentenced him to 60 months’ imprisonment, the
statutory minimum, because the jury found that both counts involved at least 500 grams
of cocaine. See id. § 841(b)(1)(B). Rivas-Herrera filed a notice of appeal, but his attorney
asserts that the appeal is frivolous and seeks to withdraw. See Anders v. California,
386 U.S. 738 (1967). Rivas-Herrera opposes counsel’s motion and seeks a new trial.
See CIR. R. 51(b). Counsel’s supporting brief explains the nature of the case and discusses
points that could be expected to arise on appeal, and because his analysis appears to be
thorough, we limit our review to the subjects he discusses and Rivas-Herrera’s opposing
No. 15-2384                                                                            Page 2

arguments. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v.
Wagner, 103 F.3d 551, 553 (7th Cir. 1996).

        Counsel begins by considering whether Rivas-Herrera could challenge the
sufficiency of the evidence supporting his convictions. Rivas-Herrera contends in his
Rule 51(b) response that most of the evidence against him was circumstantial. But
counsel concludes, and we agree, that Rivas-Herrera could not plausibly contend that
the evidence, viewed in the light most favorable to the government, was insufficient for
a rational jury to find him guilty. See Jackson v. Virginia, 443 U.S. 307, 319 (1979);
United States v. Cooper, 767 F.3d 721, 727 (7th Cir. 2014).

       A special agent for the government testified at trial that he organized a controlled
buy of drugs from Rivas-Herrera through a drug dealer-turned-informant. The
informant testified that Rivas-Herrera offered to supply him with several kilograms of
cocaine during a meeting in Chicago arranged by a middleman (Rivas-Herrera’s
codefendant). The government introduced recordings of phone calls and text messages
between the informant, the middleman, and Rivas-Herrera arranging a delivery of
cocaine to the informant at his home in Moline, Illinois. The man hired to drive
Rivas-Herrera and the middleman to Moline testified that he and the defendant packed
the drugs into a secret compartment in his car. The driver’s girlfriend, who was a
passenger in the car, also testified that the packages belonged to Rivas-Herrera.
Investigators stopped the car at the designated meeting location in Moline and seized
Rivas-Herrera, the middleman, and the drugs. A government agent testified that
Rivas-Herrera immediately confessed that his fingerprints would be found on the
packages of drugs. And, in fact, an expert in latent fingerprint identification testified that
Rivas-Herrera’s fingerprints coated the outer and inner packaging of the drugs, which
tested positive for cocaine and marijuana. This evidence is more than enough to support
the verdicts.

       Counsel next questions whether Rivas-Herrera could challenge the
reasonableness of his concurrent, 60-month prison terms. But that was the statutory
minimum based upon the jury’s findings that Rivas-Herrera’s drug crimes involved at
least 500 grams of a mixture containing cocaine. See 21 U.S.C. § 841(b)(1)(B). Absent a
government motion under 18 U.S.C. § 3553(e), the district court lacked authority to
impose on either count a term of imprisonment lower than the statutory minimum.
See Dorsey v. United States, 132 S. Ct. 2321, 2327 (2012). Any argument that 60 months is
too long would be frivolous.
No. 15-2384                                                                          Page 3

        Finally, Rivas-Herrera tells us in his Rule 51(b) response that he is dissatisfied
with his lawyer’s performance at trial, and he asks for a new trial with new counsel. But
Rivas-Herrera has not identified any deficiency in his lawyer’s performance, a failure
that by itself would make a claim of ineffective assistance frivolous. See United States v.
Turcotte, 405 F.3d 515, 537 (7th Cir. 2005). In addition, we have emphasized repeatedly
that claims of ineffective assistance are best reserved for collateral review because the
record is rarely developed sufficiently on direct appeal to substantiate the claim.
See Massaro v. United States, 538 U.S. 500, 504–05 (2003); United States v. Flores, 739 F.3d
337, 341 (7th Cir. 2014). That appellate counsel also represented Rivas-Herrera at trial
provides another reason to reserve any claim of ineffective assistance for collateral
review. See United States v. Rezin, 322 F.3d 443, 445 (7th Cir. 2003). We agree with
Rivas-Herrera’s lawyer that this appeal is frivolous.

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.